Exhibit 10.2

 



Venture Lending & Leasing V, Inc.

104 La Mesa Dr., Suite 102

Portola Valley, CA 94028

 

October 30, 2012

VIA EMAIL

 

Oculus Innovative Sciences, Inc.



Re: Loan and Security Agreement dated as of May 1, 2010

 

Ladies and Gentlemen:

 

Reference is made to the Loan and Security Agreement, dated as of May 1, 2010
(as the same has been and may be amended, supplemented, extended, renewed or
otherwise modified from time to time, the “Loan Agreement”), and the Supplement
thereto of even date therewith (as the same has been and may be amended,
supplemented, extended, renewed or otherwise modified from time to time, the
“Supplement”), both between Oculus Innovative Sciences, Inc. (“Borrower”) and
Venture Lending & Leasing V, Inc. (“Lender”). All capitalized terms not
otherwise defined in this letter have the meanings ascribed thereto in the Loan
Agreement and Supplement, as applicable.

 

Borrower, Lender’s parent company, Venture Lending & Leasing V, LLC (“LLC5”),
and Venture Lending & Leasing VI, LLC (“LLC6”) are parties to that certain Stock
Purchase Agreement of even date herewith (as the same may be amended,
supplemented, extended, renewed or otherwise modified from time to time, “SPA”).
It is a condition precedent to the obligations of Borrower, LLC5 and LLC6 to
consummate the transactions contemplated by the SPA that Borrower and Lender
amend the Loan Agreement and Supplement in certain respects to allow Borrower to
prepay the Loans advanced to Borrower by Lender in accordance with the terms of
the SPA. In furtherance of the foregoing and notwithstanding anything to the
contrary in Part 2, Sections 2(a) and 2(b) of the Supplement, Borrower and
Lender agree that Borrower may prepay the Loans advanced to Borrower by Lender
in accordance with Section 4.1 of the SPA, which provides, among other things,
that Borrower shall use a portion of the excess net proceeds from the sale of
the Shares (as such term is defined in the SPA) to prepay the outstanding Loans,
with such excess net proceeds applied to such Loans in the inverse order of
maturity until such Loans have been prepaid in full (i.e., the proceeds will be
applied to furthest in time payments and not affect the original payment
schedules of the Loans).

 

Except as expressly amended by this letter, the Loan Agreement, the Supplement
and all of the other Loan Documents remain unamended and in full force and
effect. Borrower hereby ratifies, confirms and reaffirms all representations,
warranties and covenants contained therein, except to the extent any of the same
have been modified by the SPA. All legal fees and costs incurred by Lender in
connection with the preparation, negotiation and execution hereof shall be
reimbursed by Borrower in accordance with the terms of the SPA. This letter may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Any party may execute this letter by facsimile signature or scanned
signature in PDF (or like) format, and any such facsimile signature or scanned
signature, if identified, legible and complete, shall be deemed an original
signature and each of the parties is hereby authorized to rely thereon.

 

 



 

 

 

Please indicate your agreement to the foregoing by executing and returning a
copy of this letter.

 

 

  VENTURE LENDING & LEASING V, INC.       By: /s/ Maurice Werdegar   Name: 
Maurice Werdegar   Title: President and CEO

 

 

 

Acknowledged and agreed as of the date set forth above:

 

OCULUS INNOVATIVE SCIENCES, INC.

 

By: /s/ Jim Schutz

Name: Jim Schutz

Title: Chief Operating Officer and General Counsel

 

 

 

 

 



 

